In re Augustine, Kenneth J.; applying for remedial writs; Parish of Orleans, Criminal District Court, Div. “G”.
Relator’s application for post-conviction relief is denied in part with order because his appeal of his sentence is still pending. La.C.Cr.P. art. 924.1. Relator filed an appeal of his sentence after this Court affirmed his conviction and remanded for re-sentencing, 263 La. 977, 270 So.2d 118 (1972). The district court is ordered to appoint counsel to represent relator on appeal and to lodge the record in this Court within 120 days.